It may be conceded that Stenberg's fall, occurring during the "course" of his employment, was the immediate, primary, even proximate, cause of death. This, however, does not answer the question whether the fall was occasioned by any risk or condition created by the employment. As the phrase "out of the employment" has been used and understood in our previous decisions, after the event it must be possible to see that the injury which resulted did result because of some risk peculiar to the employment and not common to the neighborhood. The Gonier case, 97 Conn. 46, 115 A. 677, 680, 19 A.L.R. 83, upon which heavy reliance is placed by the majority, states, at page 54, that "the danger of falling and the liability of resulting injury was a risk arising out of the conditions of his employment" (painting in high places). Nothing in Stenberg's employment subjected him to a risk of falling. The Corcoran case, 209 Minn. 289, 298, 297 N.W. 4, represents no departure from our traditional view. It was there said that before an injury arises out of the employment "it is necessary that the injury flow naturally from a hazard or special *Page 373 
risk connected with the employment." The question there was not whether there were risks in the employment subjecting Corcoran to danger of death at the hands of an assailant, but it was a question of fact whether his death was in fact caused by those risks. The problem here is different. Only if the fall in question was induced by a risk of the employment was the resulting injury compensable. To my mind, there is nothing in the evidence justifying an inference that the fall was the product of some risk of injury created by the employment. Rather it was the result wholly of the physical condition of the employe at that time.